UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:0-22842 FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Missouri 43-1654695 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 142 East First Street, Mountain Grove, Missouri 65711 (Address of principal executive offices) (417) 926-5151 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ()No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ()Accelerated filer () Non-accelerated filer ()Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $.01 par value per share, 1,550,815 shares outstanding at May 6, 2011. 1 FIRST BANCSHARES, INC. AND SUBSIDIARIES FORM 10-Q INDEX Part I.Financial Information Page No. Item 1. Financial Statements: Consolidated Statements of Financial Condition at March 31, 2011 and June 30, 2010 (Unaudited) 3 Consolidated Statements of Operationsfor the Three and Nine Months Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended March 31, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures about Market Risk 33 Item 4.Controls and Procedures 33 Part II.Other Information Item 1.Legal Proceedings 35 Item 1A.Risk Factors 35 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3.Defaults Upon Senior Securities 35 Item 4.Removed and Reserved 35 Item 5.Other Information 35 Item 6.Exhibits 35 Signatures 36 Exhibit Index 37 Certifications 38 2 FIRST BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, June 30, ASSETS Cash and cash equivalents $ $ Certificates of deposit purchased Securities available-for-sale Securities held to maturity, fair market value at: March 31, 2011, $18,998,059; June 30, 2010, Federal Home Loan Bank stock, at cost Loans receivable, net of allowances for loan losses at: March 31, 2010, $2,593,603; June 30, 2010, $2,526,862 Accrued interest receivable Prepaid FDIC insurance premiums Prepaid expenses Property and equipment, net Real estate owned and other repossessed assets Intangible assets, net Income taxes recoverable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ Retail repurchase agreements Advances from Federal Home Loan Bank Accrued expenses Total liabilities Preferred stock, $.01 par value; 2,000,000 shares authorized, none issued - - Common stock, $.01 par value; 8,000,000 shares authorized, 2,895,036 issued at March 31, 2011 and June 30, 2010, 1,550,815 shares outstanding at March 31, 2011 and June 30, 2010 Paid-in capital Retained earnings - substantially restricted Treasury stock - at cost; 1,344,221 shares ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements 3 FIRST BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Interest Income: Loans receivable $ Securities Other interest-earning assets Total interest income Interest Expense: Deposits Retail repurchase agreements Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest Income: Service charges and other fee income Gain on sale of loans - Gain on sale of investments - - Gain (loss) on sale of property and equipment and real estate owned ) ) ) Gain (loss) on sale of repossessed assets - ) ) Provision for loss on real estate owned ) Income from bank-owned life insurance - - - Other Total non-interest income Non-interest Expense: Compensation and employee benefits Occupancy and equipment Professional fees Deposit insurance premiums Other Total non-interest expense Income (loss) before taxes ) ) ) Income taxes (benefit) ) Net income (loss) $ ) $ ) $ ) $ Earnings (loss) per share – basic $ ) $ ) $ ) $ Earnings (loss) per share – diluted ) ) ) Dividends per share See notes to consolidated financial statements 4 FIRST BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Net Income (loss) $ ) $ ) $ ) $ Other comprehensive income (loss), net of tax: Change in unrealized gain on securities available-for-sale, net of deferred income taxes and reclassification adjustment for gains realized in income ) ) Comprehensive income (loss) $ ) $ ) $ ) $ See notes to consolidated financial statements 5 FIRST BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization Net amortization of premiums and accretion of (discounts) on securities ) Stock based compensation Provision for loan losses Provision for losses on real estate owned Gain on the sale of loans ) ) Gain on the sale of investments ) - Proceeds from sales of loans originated for sale Loans originated for sale ) ) Deferred income taxes Loss (gain) on sale of property and equipment and real estate owned ) Loss (gain) on sale of repossessed assets ) Income from bank-owned life insurance - ) Net change in operating accounts: Accrued interest receivable and other assets ) Deferred loan costs Income taxes recoverable Accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchase of certificates of deposit purchased ) ) Maturities of certificates of deposit purchased Purchase of securities available-for-sale ) ) Proceeds from maturities of securities available-for-sale Purchase of securities held to maturity ) - Proceeds from maturities of securities held to maturity Proceeds from the sale of securities - Proceeds from redemption of Federal Home Loan Bank stock - Net decrease in loans receivable Proceeds from redemption of bank owned life insurance policies - Purchases of property and equipment ) ) Net proceeds from sale of property and equipment - Investment in real estate owned and repossessed assets ) - Net proceeds from sale of real estate owned and repossessed assets Net cash provided by (used by) investing activities ) Cash flows from financing activities: Net change in deposits ) ) Net change in retail repurchase agreements ) Repayment of borrowed funds - ) Net cash used by financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest on deposits and borrowed funds $ $ Income taxes - Supplemental schedule of non-cash investing and financing activities: Loans transferred to real estate acquired in settlement of loans $ $ See notes to consolidated financial statements 6 FIRST BANCSHARES, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies followed for interim reporting by First Bancshares, Inc. (the "Company") and its consolidated subsidiaries, First Home Savings Bank (the "Bank") and SCMG, Inc. are consistent with the accounting policies followed for annual financial reporting. All adjustments that, in the opinion of management, are necessary for a fair presentation of the results for the periods reported have been included in the accompanying unaudited consolidated financial statements, and all such adjustments are of a normal recurring nature. The accompanying consolidated statement of financial condition as of June 30, 2010, which has been derived from audited financial statements, and the unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading.It is suggested that these consolidated financial statements be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010. The results for the interim periods reported may not be indicative of results for the entire year or for any other period. 2. ACCOUNTING DEVELOPMENTS In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820); Improving Disclosures about Fair Value Measurements. ASU 2010-06 requires new disclosures on transfers into and out of Level 1 and 2 measurements of the fair value hierarchy and requires separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. It also clarifies existing fair value disclosures relating to the level of disaggregation and inputs and valuation techniques used to measure fair value. It is effective for the first reporting period (including interim periods) beginning after December 15, 2009, except for the requirement to provide the Level 3 activity of purchase, sales, issuances, and settlements on a gross basis, which is effective for fiscal years beginning after December 15, 2010. The adoption of this pronouncement has not had a significant impact on the Company’s consolidated financial statements. In April 2010, FASB issued ASU No. 2010-18, Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset—a consensus of the FASB Emerging Issues Task Force (Topic 310).ASU No. 2010-18 clarifies that a creditor should not apply specific guidance in ASC 310, Receivables, 40, Troubled Debt Restructurings by Creditors, to acquired loans accounted for as a pooled asset under ASC 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality.However, that guidance in ASC 310-30 continues to apply to acquired loans within the scope of ASC 310-30 that a creditor accounts for individually.This amended guidance is effective for a modification of a loan(s) accounted for within a pool under ASC 310-30 occurring in the first interim or annual period ending on or after July 15, 2010.The amended guidance must be applied prospectively, and early application is permitted.Upon initial application of the amended guidance, an entity may make a one-time election to terminate accounting for loans as a pool under ASC 310-30.An entity may make the election on a pool-by-pool basis.The election does not preclude an entity from applying pool accounting to future acquisitions of loans with credit deterioration. 7 The implementation of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. In July2010, the FASB issued ASU 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, which requires significant new disclosures about the allowance for credit losses (also known as “allowance for estimated losses on loans/leases”) and the credit quality of financing receivables. The requirements are intended to enhance transparency regarding credit losses and the credit quality of loan and lease receivables. Under this statement, allowance for credit losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired financing receivables and nonaccrual status are to be presented by class of financing receivable. Disclosure of the nature and extent, the financial impact and segment information of troubled debt restructurings are required. The disclosures are presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance. This ASU is effective for interim and annual reporting periods ending on or after December15, 2010. The Company has included these disclosures in the notes to the consolidated financial statements beginning with the quarter ended December 31, 2010. 3LOANS RECEIVABLE, NET At March 31, 2011 and June 30, 2010, loans consisted of the following: (Dollars in thousands) March 31, 2011 June 30, 2010 Type of Loan Amount Percent Amount Percent Mortgage Loans: Residential $ 55.47 % $ 54.24 % Commercial Real Estate Land Second Mortgage Loans Total Mortgage Loans Consumer Loans: Automobile Loans Savings Account Loans Mobile Home Loans Other Consumer Loans Total Consumer Loans Commercial Business Loans Total Loans 100.00 % 100.00 % Add: Unamortized deferred loan costs, net of origination fees Less :Allowance for possible loan losses Total Loans Receivable, net $ $ Loan Origination Risk Management. The Company has certain lending policies and procedures in place that are designed to maximize loan income within an acceptable level of risk. Management reviews and approves these policies and procedures on a regular basis. A reporting system supplements the review process by providing management with frequent reports related to loan production, loan quality, concentrations of credit, loan delinquencies and non-performing and potential problem loans. Diversification in the loan portfolio is a means of managing risk associated with fluctuations in economic conditions. Commercial business and commercial real estate loans are underwritten after evaluating and understanding the borrower's ability to operate profitably and prudently expand its business. Underwriting standards are designed to promote relationship banking rather 8 than transactional banking. Once it is determined that the borrower's management possesses sound ethics and solid business acumen, the Company's management examines current and projected cash flows to determine the ability of the borrower to repay their obligations as agreed. Commercial business loans are primarily made based on the identified cash flows of the borrower and secondarily on the underlying collateral provided by the borrower. The cash flows of borrowers, however, may not be as expected and the collateral securing these loans may fluctuate in value. Most commercial business loans are secured by the assets being financed or other business assets such as accounts receivable or inventory and may incorporate a personal guarantee; however, some short-term loans may be made on an unsecured basis. In the case of loans secured by accounts receivable, the availability of funds for the repayment of these loans may be substantially dependent on the ability of the borrower to collect amounts due from its customers. Commercial real estate loans are subject to underwriting standards and processes similar to commercial business loans, in addition to those of real estate loans. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Commercial real estate lending typically involves higher loan principal amounts and the repayment of these loans is generally largely dependent on the successful operation of the property securing the loan or the business conducted on the property securing the loan. Commercial real estate loans may be more adversely affected by conditions in the real estate markets or in the general economy. The properties securing the Company's commercial real estate portfolio are diverse in terms of type and geographic location. This diversity helps reduce the Company's exposure to adverse economic events that affect any single market or industry. Management monitors and evaluates commercial real estate loans based on collateral, geography and risk grade criteria. As a general rule, the Company avoids financing single-purpose projects unless other underwriting factors are present to help mitigate risk. The Company also utilizes third-party experts to provide insight and guidance about economic conditions and trends affecting market areas it serves.In addition, management tracks the level of owner-occupied commercial real estate loans versus non-owner occupied loans. At March 31, 2011, approximately 44.6% of the outstanding principal balances of the Company's commercial real estate loans were secured by owner-occupied properties. With respect to loans to developers and builders that are secured by non-owner occupied properties that the Company may originate from time to time, the Company generally requires the borrower to have had an existing relationship with the Company and have a proven record of success. Construction loans are underwritten utilizing feasibility studies, independent appraisal reviews, sensitivity analysis of absorption and lease rates and financial analysis of the developers and property owners. Construction loans are generally based upon estimates of costs and value associated with the complete project. These estimates may be inaccurate. Construction loans often involve the disbursement of substantial funds with repayment substantially dependent on the success of the ultimate project. Sources of repayment for these types of loans may be pre-committed permanent loans from approved long-term lenders, sales of developed property or an interim loan commitment from the Company until permanent financing is obtained. These loans are closely monitored by on-site inspections and are considered to have higher risks than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, governmental regulation of real property, general economic conditions and the availability of long-term financing. The Company originates consumer loans utilizing a computer-based credit scoring analysis to supplement the underwriting process. To monitor and manage consumer loan risk, policies and procedures are developed and modified, as needed, jointly by line and staff personnel. This activity, coupled with relatively small loan amounts that are spread across many individual borrowers, minimizes risk. Additionally, trend and outlook reports 9 are reviewed by management on a regular basis. Underwriting standards for home equity loans are heavily influenced by statutory requirements, which include, but are not limited to, a maximum loan-to-value, collection remedies, the total aggregate balance to one borrower and documentation requirements. The Company maintains an independent loan review department that reviews and validates the credit risk program on a periodic basis. Results of these reviews are presented to management. The loan review process complements and reinforces the risk identification and assessment decisions made by lenders and credit personnel, as well as the Company's policies and procedures. Concentrations of Credit. Most of the Company's lending activity occurs within the State of Missouri, including eleven counties surrounding one of the largest metropolitan area in the State of Missouri, Springfield, as well as other markets. The majority of the Company's loan portfolio consists of 1-4 family home loans and commercial and commercial real estate loans. As of March 31, 2011 and 2010, there were no concentrations of loans related to any single industry in excess of 10% of total loans. Related Party Loans. In the ordinary course of business, the Company has granted loans to certain directors, executive officers and their affiliates (collectively referred to as "related parties"). These loans were made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with other unaffiliated persons and do not involve more than normal risk of collectability. Activity in related party loans during the nine months ended March 31, 2011 is presented in the following table. Balance outstanding at June 30, 2010 Principal additions - Principal reductions Balance at March 31, 2011 Non-Accrual and Past Due Loans. Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on non-accrual status when, in management's opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on non-accrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Non-accrual loans segregated by class of loan at March 31, 2011 and June 30, 2010 were as follows: (Amounts in Thousands) March 31, June 30, Non-Accrual Loans Real Estate: Residential $ $ Commercial and Land Commercial Business 57 82 Consumer - - Total Non-Accrual Loans $ $ 10 Had non-accrual loans performed in accordance with their original contract terms, the Company would have recognized additional interest income, net of tax, of approximately $30,000 and $83,000 during the three month and nine month periods ended March 31, 2011, respectively. An age analysis of past due loans segregated by class of loans, as of March 31, 2011 was as follows: (Amounts in Thousands) Loans Total 30 - 89 Days 90+ Days Past Due Current Total Type of Loan Past Due Past Due Loans Loans Loans Mortgage Loans: Residential $ Commercial Real Estate Land - - - Second Mortgage Loans 19 10 29 Total Mortgage Loans Consumer Loans: Automobile Loans 4 - 4 Savings Account Loans - - - Mobile Home Loans - - - Other Consumer Loans 35 - 35 Total Consumer Loans 39 - 39 Commercial Business Loans 57 Total Loans $ There was one residential mortgage loan of $261,000 that was 90 days or more delinquent and continuing to accrue interest at March 31, 2011. It is included in the 90+ Days Past Due column in the table above. Impaired Loans. Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impairment is evaluated on an individual loan basis for all loans. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan's existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. Impaired loans at March 31, 2011 are set forth in the following table. No interest income was recognized on impaired loans subsequent to their classification as impaired. March 31, 2011 Unpaid Recorded Recorded Contractual Investment Investment Total Average Principal With No With Recorded Related Recorded Balance Allowance Allowance Allowance Allowance Investment Residential Real Estate $ Commercial Real Estate Land Commercial Business - Consumer - $ 11 June 30, 2010 Unpaid Recorded Recorded Contractual Investment Investment Total Average Principal With No With Recorded Related Recorded Balance Allowance Allowance Allowance Allowance Investment Residential Real Estate $ Commerciall Real Estate Land Commercial Business Consumer - $ Credit Quality Indicator. As part of the on-going monitoring of the credit quality of the Company's loan portfolio, management tracks certain credit quality indicators includingtrends related to (i) the weighted-average risk grade of commercial loans, (ii) the level of classified commercial loans, (iii) netcharge-offs, (iv) non-performing loans (see details above) and (v) the general economic conditions in the State of Missouri. The Companyutilizes a risk grading matrix to assign a risk grade to each of its commercial loans. Loans are graded on a scale of 1 to 8. A description of the generalcharacteristics of the 8risk grades is as follows: · Grades 1 and 2 - These grades include loans to very high credit quality borrowers. These borrowers(grades 1and 2), generally have significant capital strength, moderate leverage, stable earnings, growth, and readily available financing alternatives. · Grades 3 -This grade includes loans that are "pass grade" loans to borrowers of acceptable credit quality and risk. These borrowers have satisfactory asset quality and liquidity, adequate debt capacity and coverage, and good management in critical positions. · Grades 4 - This grade includes loans that require ”increased management attention”.These borrowers generally have limited additional debt capacity and modest coverage and average or below average asset quality, margins, and market share. · Grade 5 - This grade is for "Other Assets Especially Mentioned" in accordance with regulatory guidelines. This grade is intended to be temporary and includes loans to borrowers whose credit quality has clearly deteriorated and are at risk of further decline unless active measures are taken to correct the situation. · Grade 6 - This grade includes "Substandard" loans, in accordance with regulatory guidelines, for which the accrual of interest has not been stopped. By definition under regulatory guidelines, a "Substandard" loan has defined weaknesses which make payment default or principal exposure likely, but not yet certain. Such loans are apt to be dependent upon collateral liquidation, a secondary source of repayment or an event outside of the normal course of business.Also, included in "Substandard" loans, in accordance with regulatory guidelines, are loans for which the accrual of interest has been stopped. This grade includes loans where interest is more than 90 days past due and not fully secured and loans where a specific valuation allowance may be necessary. · Grade 7 - This grade includes "Doubtful" loans in accordance with regulatory guidelines. Such loans are placed on non-accrual status and may be dependent upon collateral having a value that is difficult to determine or upon some near-term event which lacks certainty. Additionally, these loans generally have a specific valuation allowance in excess of 30% of the principal balance. · Grade 8 - This grade includes "Loss" loans in accordance with regulatory guidelines. Such loans are to be charged-off or charged-down when payment is acknowledged to be uncertain or when the timing or value of payments cannot be determined. "Loss" is not intended to imply that the loan or some portion of it will never be paid, nor does it in any 12 way imply that there has been a forgiveness of debt. The following table presents weighted average risk grades and classified loans by class of commercial loan. Classified loans include loans in Risk Grades 6, 7 and 8. March 31, 2011 June 30, 2010 Weighted Weighted Average Classified Average Classified Risk Grade Loans Risk Grade Loans Commercial Real Estate $ $ Land Commercial Business Total $ Note:Classified loan amounts are net of specific reserve Net (charge-offs)recoveries, segregated by class of loans, were as follows: (Dollars in thousands) Nine Months Ended Year Ended March 31, 2011 June 30, 2010 Mortgage Loans $ ) $ ) Commercial Business Loans 24 ) Consumer Loans 2 (7 ) Total $ ) $ ) In assessing the general economic conditions in the State of Missouri, management monitors and tracks the State and Counties Unemployment Rates, DJIA, S&P 500, NASDAQ, Fed Funds, Prime Rate, Crude, Gold, Libor and Springfield Builder Permits.Management believes these indexes provide a reliable indication of the direction of overall economy from expansion to recession throughout the United Statesand in the State of Missouri. Allowance for Possible Loan Losses. The allowance for possible loan losses is a reserve established through a provision for possible loan losses charged toexpense, which represents management's best estimate of probable losses that have been incurred within the existing portfolio of loans. The allowance, in the judgment of management, is necessary to reserve for estimated loan losses and risks inherent in the loan portfolio. The Company's allowance for possible loan loss methodology includes allowance allocations calculated in accordance with U.S. GAAP calculated in accordance with ASC 450 and ASC 310 .Accordingly, the methodology is based on historical loss experience by type of credit and internal risk grade, specific homogeneous risk pools and specific loss allocations, with adjustments for current events and conditions. The Company's process for determining the appropriate level of the allowance for possible loan losses is designed to account for credit deterioration as it occurs. The provision for possible loan losses reflects loan quality trends, including the levels of and trends related to non- accrual loans, past due loans, potential problem loans, criticized loans and net charge-offs or recoveries, among other factors. The provision for possible loan losses also reflects the totality of actions taken on all loans for a particular period. In other words, the amount of the provision reflects not only the necessary increases in the allowance for possible loan losses related to newly identified criticized loans, but it also reflects actions taken related to other loans including, among other things, any necessary increases or decreases in required allowances for specific loans or loan pools. 13 The level of the allowance reflects management's continuing evaluation of industry concentrations, specific credit risks, loan loss experience, current loan portfolio quality, present economic, political and regulatory conditions and unidentified losses inherent in the current loan portfolio. Portions of the allowance may be allocated for specific credits; however, the entire allowance is available for any credit that, in management's judgment, should be charged off. While management utilizes its best judgment and information available, the ultimate adequacy of the allowance is dependent upon a variety of factors beyond the Company's control, including, among other things, the performance of the Company's loan portfolio, the economy, changes in interest rates and the view of the regulatory authorities toward loan classifications. TheCompany's allowance for possible loan losses consists of three elements: (i) specific valuation allowances determined in accordance with ASC Topic 310 based on probable losses on specific loans; (ii) historical valuation allowances determined in accordance with ASC Topic 450 based on historical loan loss experience for similar loans with similar characteristics and trends, adjusted, as necessary, to reflect the impact of current conditions; and (iii) general valuation allowances determined in accordance with ASC Topic 450 based on general economic conditions and other qualitative risk factors both internal and external to the Company. The allowances established for probable losses on specific loans are based on a regular analysis and evaluation of problem loans. Loans are classified based on an internal credit risk grading process that evaluates, among other things: (i) the obligor's ability to repay; (ii) the underlying collateral, if any; and (iii) the economic environment and industry in which the borrower operates. This analysis is performed at the relationship manager level for all commercial loans. When a loan has a calculated Risk Grade of 6 or higher, the officer analyzes the loan to determine whether the loan is impaired and, if impaired, the need to specifically allocate a portion of the allowance for possible loan losses to the loan. Specific valuation allowances are determined by analyzing the borrower's ability to repay amounts owed, collateral deficiencies, the relative risk grade of the loan and economic conditions affecting the borrower's industry, among other things. Historical valuation allowances are calculated based on the historical loss experience of specific types of loans and the internal risk grade of such loans at the time they were charged-off. The Company calculates historical loss ratios for pools of similar loans with similar characteristics based on the proportion of actual charge-offs experienced to the total population of loans in the pool. The historical loss ratios are periodically updated based on actual charge-off experience. A historical valuation allowance is established for each pool of similar loans based upon the product of the historical loss ratio and the total dollar amount of the loans in the pool. The Company's pools of similar loans include similarly risk-graded groups of commercial and industrial loans, commercial real estate loans, consumer real estate loans and consumer and other loans. General valuation allowances are based on general economic conditions and other qualitative risk factors both internal and external to the Company. In general, such valuation allowances are determined by evaluating, among other things: (i) the experience, ability and effectiveness of the Bank's lending management and staff; (ii) the effectiveness of the Company's loan policies, procedures and internal controls; (iii) changes in asset quality; (iv) changes in loan portfolio volume; (v) the composition and concentrations of credit; (vi) the impact of competition on loan structuring and pricing; (vii) the effectiveness of theinternal loan review function; (viii) the impact of environmental risks on portfolio risks; and (ix) the impact of rising interest rates on portfolio risk. Management evaluates the degree of risk that each one of these components has on the quality of the 14 loan portfolio on a quarterly basis. Each component is determined to have either a high, moderate or low degree of risk. The results are then input into a "general allocation matrix" to determine an appropriate general valuation allowance. Included in the general valuation allowances are allocations for groups of similar loans with risk characteristics that exceed certain concentration limits established by management. Concentration risk limits have been established, among other things, for certain industry concentrations, large balance and highly leveraged credit relationships that exceed specified risk grades, and loans originated with policy exceptions that exceed specified risk grades. Loans identified as losses by management, internal/external loan review and/or bank examiners are charged-off. Furthermore, consumer loan accounts are charged-off automatically based on regulatory requirements. The following table details activity in the allowance for possible loan losses by portfolio segment for the year ended June 30, 2010 and the nine month period ended March 31, 2011. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories. (Amounts in Thousands) Commercial Mortgage Business Consumer Loans Loans Loans Total March 31, 2011: Balance – June 30, 2010 $ $ $ 20 $ Provision for loan losses (1
